Title: Thomas Jefferson to Richard Rush, 11 July 1813
From: Jefferson, Thomas
To: Rush, Richard


          Dear Sir Monticello July 11. 13.
          I have duly recieved your favor of June 27. and in that mine of Jan. 21 1812. I pray you to present my high respects to mrs Rush your mother, and my thanks for the trouble she has been so
			 kind as to take in searching for the two letters specified in my former one, as well as to your brother.
          I have no doubt that those two letters were of the number of those which mrs Rush mentions to have been burnt by Doctr Rush. it is an additional proof of his great delicacy in a confidence of
			 that nature. but even if they still exist I am perfectly satisfied of their safety in his family.
          We are all anxious to hear of the President’s entire recovery. the
			 welfare & even the safety of so many millions depend on his life. Accept the assurances of my great respect & esteem
          Th:
            Jefferson
        